                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 BRANDON EHLIS, on behalf of himself                   Case No. 0:20-cv-01872-PJS-ECW
 and all others similarly situated,

                  Plaintiff                              DECLARATION OF DAVID A.
 v.                                                        GOODWIN IN SUPPORT OF
                                                         PLAINTIFF’S OPPOSITION TO
 DAP PRODUCTS, INC.,                                     DEFENDANT DAP PRODUCTS
                  Defendant                               INC.’S MOTION TO DISMISS


         I, David A. Goodwin, declare and state as follow:

         1.      I am over eighteen years of age, a citizen of the United States, and a resident of

      the State of Minnesota.

         2.      I have personal knowledge of the facts stated herein.

         3.      I am an attorney licensed to practice law in the state of Minnesota, and I am a

      partner at Gustafson Gluek PLLC.

         4.      In conjunction with co-counsel, Zimmerman Reed LLP, Gustafson Gluek PLLC

      represents Plaintiff Brandon Ehlis (“Plaintiff”) in the above-captioned case.

         5.      Attached as Exhibit A is a true and correct copy of prelitigation demand letter sent

      by certified mail to Defendant DAP Products, Inc. dated July 28, 2020.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

         Executed on this 11th day of December, 2020.




                                                   David A. Goodwin
